Title: To Thomas Jefferson from Lister Asquith, 8 September 1785
From: Asquith, Lister
To: Jefferson, Thomas


St. Pol de Léon, 8 Sep. 1785. He wrote TJ the day before, with the news of their sentence by the farmers-general, and writes again in less agitation at the advice of Father John Mehegan. He begs TJ to intervene, for they have been in close confinement three weeks, are short of provisions, and are exceedingly anxious for their families. Encloses a petition of Father John “in our Favor as he sees our distress and the Injustice of their Sentence.”
